                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7

                                   8

                                   9     YOUXIANG EILEEN WANG, ET AL.,                      CASE NO. 19-cv-01150-YGR
                                  10                  Plaintiffs,                           ORDER RE DISCOVERY DISPUTE
                                  11            vs.                                         Dkt. No. 66
Northern District of California




                                  12     LIFE INSURANCE COMPANY OF THE
 United States District Court




                                  13
                                         SOUTHWEST, ET AL.,
                                                      Defendants.
                                  14

                                  15          The Court is in receipt of the parties Statement re Discovery Dispute. (Dkt. 66.)
                                  16          Having carefully considered the statement, and the authorities referenced, the Court is
                                  17   inclined to allow the requested discovery upon narrow and targeted parameters. The parties shall
                                  18   meet and confer as soon as practicable and shall provide the Court with a proposal that allows for
                                  19   such narrow and targeted discovery and for appropriate briefing, including, if necessary, the filing
                                  20   of a sur-opposition and sur-reply. Said proposal shall be provided no later than 9:00 a.m. on
                                  21   Monday, July 1, 2019.
                                  22          In the interim, the current deadlines are vacated.
                                  23          IT IS SO ORDERED.
                                  24   Date: June 27, 2019                             _______________________________________
                                  25
                                                                                               YVONNE GONZALEZ ROGERS
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
